               Case 19-42880-btf7                 Doc 1         Filed 11/14/19 Entered 11/14/19 13:45:05                                Desc Main
                                                                Document     Page 1 of 96

Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF MISSOURI

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Vincent                                                          Kenna
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Michael                                                          Jo
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Giambalvo                                                        Giambalvo
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years Vince Michael Giambalvo
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0944                                                      xxx-xx-9357
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 19-42880-btf7               Doc 1        Filed 11/14/19 Entered 11/14/19 13:45:05                              Desc Main
                                                             Document     Page 2 of 96
Debtor 1   Vincent Michael Giambalvo
Debtor 2   Kenna Jo Giambalvo                                                                         Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification    I have not used any business name or EINs.                        I have not used any business name or EINs.
     Numbers (EIN) you have
     used in the last 8 years
                              FDBA KVMG Restaurant Group, LLC dba                              DBA KVMG Restaurant Group, LLC dba
                                 Giambalvo's Wood Fired Pizza & Pasta                          Giambalvo's Wood Fired Pizza & Pasta
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 12725 Hills Road
                                 Kearney, MO 64060
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Clay
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 19-42880-btf7                Doc 1        Filed 11/14/19 Entered 11/14/19 13:45:05                                Desc Main
                                                              Document     Page 3 of 96
Debtor 1    Vincent Michael Giambalvo
Debtor 2    Kenna Jo Giambalvo                                                                            Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 19-42880-btf7                Doc 1         Filed 11/14/19 Entered 11/14/19 13:45:05                             Desc Main
                                                               Document     Page 4 of 96
Debtor 1    Vincent Michael Giambalvo
Debtor 2    Kenna Jo Giambalvo                                                                             Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
               Case 19-42880-btf7                 Doc 1        Filed 11/14/19 Entered 11/14/19 13:45:05                             Desc Main
                                                               Document     Page 5 of 96
Debtor 1    Vincent Michael Giambalvo
Debtor 2    Kenna Jo Giambalvo                                                                         Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 19-42880-btf7                Doc 1       Filed 11/14/19 Entered 11/14/19 13:45:05                                    Desc Main
                                                            Document     Page 6 of 96
Debtor 1    Vincent Michael Giambalvo
Debtor 2    Kenna Jo Giambalvo                                                                            Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Vincent Michael Giambalvo                                     /s/ Kenna Jo Giambalvo
                                 Vincent Michael Giambalvo                                         Kenna Jo Giambalvo
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     November 11, 2019                                 Executed on     November 11, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 19-42880-btf7                  Doc 1          Filed 11/14/19 Entered 11/14/19 13:45:05                           Desc Main
                                                                 Document     Page 7 of 96
Debtor 1   Vincent Michael Giambalvo
Debtor 2   Kenna Jo Giambalvo                                                                             Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David R. Barlow                                                Date         November 11, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David R. Barlow 43937 MO; 16582 KS
                                Printed name

                                Barlow & Niffen, PC
                                Firm name

                                1901 Swift Avenue
                                North Kansas City, MO 64116-3421
                                Number, Street, City, State & ZIP Code

                                Contact phone     (816) 842-9009                             Email address         barlow@kclawinfo.com
                                43937 MO; 16582 KS MO
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
             Case 19-42880-btf7                       Doc 1          Filed 11/14/19 Entered 11/14/19 13:45:05                      Desc Main
                                                                     Document     Page 8 of 96
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Western District of Missouri
             Vincent Michael Giambalvo
 In re       Kenna Jo Giambalvo                                                                                Case No.
                                                                                    Debtor(s)                  Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                    2,500.00
             Prior to the filing of this statement I have received                                         $                       0.00
             Balance Due                                                                                   $                    2,500.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Hyatt Legal Services. Additional fees paid upon request.

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Per Contract. All services set forth in the Rights and Responsibilities Agreement.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Per Contract. Such fee does not include representation in adversary proceedings. Fees for post-confirmation
               services in Chapter 13 cases subject to court approval, based on the schedule contained in Local Rule 2016-1, or
               based on actual time records submitted by the attorney.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 11, 2019                                                              /s/ David R. Barlow
     Date                                                                           David R. Barlow 43937 MO; 16582 KS
                                                                                    Signature of Attorney
                                                                                    Barlow & Niffen, PC
                                                                                    1901 Swift Avenue
                                                                                    North Kansas City, MO 64116-3421
                                                                                    (816) 842-9009 Fax: (816)221-8040
                                                                                    barlow@kclawinfo.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
    Case 19-42880-btf7   Doc 1   Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                                 Document     Page 9 of 96


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         102.7FM
                         455 Sam Barr Dr, Ste 209
                         Kearney MO 64060


                         275-Consolidated Communications
                         350 S Loop 336 W
                         Conroe TX 77304


                         Aargon Agency Inc
                         8668 Spring Moutain Rd
                         Las Vegas NV 89117


                         Action Mailing & Printing Solutions
                         3165 W Heartland Dr
                         Liberty MO 64068


                         Alliance Radiology
                         PO Box 804451
                         Kansas City MO 64180


                         Ally Financial
                         Payment Processing Center
                         PO Box 9001951
                         Louisville KY 40290-1951


                         American Express
                         PO Box 297879
                         Ft Lauderdale FL 33329-7879


                         Ameriglass Cleaning Inc
                         PO Box 1362
                         Liberty MO 64069


                         Bershire Hathaway Guard Insur Co
                         Westguard Insurance Co
                         PO Box 785570
                         Philadelphia PA 19178-5570


                         Brandon Kinney
                         5231 NE Antioch Rd #341
                         Kansas City MO 64119


                         Brian Gerald Schierding
                         PO Box 1566
                         Jefferson City MO 65102
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 10 of 96



                     Brinks Home Security
                     PO Box 814530
                     Dallas TX 75381-4530


                     Capital One
                     PO Box 30281
                     Salt Lake City UT 84130-0281


                     Capital One
                     PO Box 30253
                     Salt Lake City UT 84130-0253


                     Central States Recovery
                     PO Box 3130
                     Hutchinson KS 67504-3130


                     Chase Cardmember Services
                     PO Box 15298
                     Wilmington DE 19850-5298


                     Cintas
                     PO Box 88005
                     Chicago IL 60680-1005


                     Cintas First Aid & Safety
                     PO Box 631025
                     Cincinnati OH 45263-1025


                     CitiCards
                     PO Box 6241
                     Sioux Falls SD 57117


                     City Water Department
                     PO Box 797
                     Kearney MO 64060


                     Clay County Collector
                     1 Courthouse Square #6
                     Liberty MO 64068


                     Clay County Public Health Center
                     800 Haines Dr
                     Liberty MO 64068
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 11 of 96



                     Consolidated Communications
                     PO Box 580028
                     Charlotte NC 28258-0028


                     Cooter's
                     PO Box 683
                     Lathrop MO 64465


                     Deer Valley Emerg Phy
                     PO Box 99017
                     Las Vegas NV 89193-9017


                     Diagnostic Imaging Center
                     PO Box 25447
                     Overland Park KS 66225


                     DJO LLC
                     2900 Lake Vista Drive
                     Lewisville TX 75067


                     Elite Financial
                     PO Box 18508
                     Raytown MO 64133


                     EnerBank USA
                     PO Box 26856
                     Salt Lake City UT 84126-0856


                     Envista Credit Union
                     3626 SW Wanamaker Rd
                     Topeka KS 66614


                     Farm to Market Bread Co.
                     100 E 20th St.
                     Kansas City MO 64108


                     First State Bank of St Charles
                     206 North Fifth Street
                     Saint Charles MO 63301


                     Flagstar Bank
                     5151 Corporate Drive
                     Attn: Mortgage Servicing
                     E115-3
                     Troy MI 48098
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 12 of 96



                     Foursight Capital
                     Dept #2026
                     PO Box 29675
                     Phoenix AZ 85038-9675


                     Gamache & Myers, PC
                     1000 Camera Ave Ste A
                     Saint Louis MO 63126


                     Global Merchant Cash Inc
                     64 Beaver St, Ste 415
                     New York NY 10004


                     Heartland Clinic
                     1314 N 36th St
                     Saint Joseph MO 64500-6000


                     Heartland Health
                     5325 Faraon St
                     St Joseph MO 64506


                     Helzberg Card
                     PO Box 60504
                     City of Industry CA 91716-0504


                     Hospitality Management Systems
                     8064 Reeder St
                     Lenexa KS 66214


                     Internal Revenue Service
                     ATTN: Mail Stop 5334
                     Advisory/Insolvency
                     2850 NE Independence Ave
                     Lees Summit MO 64064


                     Internal Revenue Service
                     Centralized Insolvency
                     2970 Market St, 5th Floor
                     Bankruptcy Department
                     Philadelphia PA 19104


                     Internal Revenue Service
                     Small Business and Self Employed
                     MS 5334-LSM
                     2850 NE Independence Ave
                     Lees Summit MO 64064-2327
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 13 of 96



                     Islands Ed Med Srvcs of HI, LLC
                     PO Box 99089
                     Las Vegas NV 89193-9085


                     Johnson Mechanical Services LLC
                     524 N Walnut
                     Cameron MO 64429


                     Johnson Mechanical Services LLC
                     30996 W 161st St
                     Excelsior Springs MO 64024


                     JPMCB Card Services
                     PO Box 15369
                     Wilmington DE 19850


                     Kearney Trust Company
                     310 W 92 Hwy
                     Kearney MO 64060


                     Kona Community Hospital
                     PO Box 29620
                     Honolulu HI 96820-2020


                     KVMG Restaurant Group LLC
                     dba Giambalvo's Wood Fired Pizza & Pasta
                     751 Watson Dr, Ste H
                     Kearney MO 64060-4518


                     Liberty Hospital
                     PO Box 219419
                     Kansas City MO 64121-9419


                     Liberty Hospital Physicians
                     PO Box 219392
                     Kansas City MO 64121-9392


                     Merel Copr
                     111 John St, Ste 1210
                     New York NY 10038


                     Missouri Department of Revenue
                     Taxation Division
                     PO Box 3345
                     Jefferson City MO 65105-3345
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 14 of 96



                     Missouri Department of Revenue
                     PO Box 475
                     Jefferson City MO 65105-0475


                     Mosaic Life Care
                     PO Box 800018
                     Kansas City MO 64180-0018


                     Mosaic Life Care/Heartland Health
                     PO Box 802223
                     Kansas City MO 64180-2223


                     Nebraska Furniture Mart
                     PO Box 2335
                     Omaha NE 68103-2335


                     Nephrology Associates
                     2790 Clay Edwards Dr, Ste 410
                     North Kansas City 64116


                     Northwest Financial Services
                     PO Box 848
                     Saint Joseph MO 64502-0848


                     Northwest Financial Services
                     620 Frederick ST
                     Saint Joseph MO 64501


                     Northwest Financial Services
                     620 Francis 4th Floor
                     Saint Joseph MO 64501


                     NPG Newspapers, Inc.
                     825 Edmond
                     Saint Joseph MO 64501


                     NPG Newspapers, Inc.
                     PO Box 219735
                     Kansas City MO 64121-9375


                     NW Financial Services
                     620 Francis 4th Floor
                     Saint Joseph MO 64501
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 15 of 96



                     Pinnacle Imports KC
                     2001 Pennsylvania Ave
                     Kansas City MO 64108


                     Platte Clay Electric Coop., Inc.
                     1000 W 92 Hwy
                     Kearney MO 64060


                     Professional Account Mgmt
                     PO Box 849
                     Saint Joseph MO 64502-0849


                     Professional Anesthetic Care
                     2525 Glenn Hendren Drive
                     Liberty MO 64068


                     ProGuard Services & Solutions
                     Ecolab Inc.
                     PO Box 73043
                     Chicago IL 60673


                     Quest Diagnostics
                     PO Box 740780
                     Cincinnati OH 45274-0780


                     Quick Bridge Funding LLC
                     410 Exchange, Ste 410
                     Irvine CA 92602


                     Radiology Specialists of St. Joseph
                     PO Box 8252
                     Saint Joseph MO 64508


                     Saint Luke's Health System
                     PO Box 505327
                     Saint Louis MO 63150-5327


                     Saint Luke's Physician Group
                     PO Box 505291
                     Saint Louis MO 63150-5291


                     SGC Foodservice
                     2415 W Battlefield Rd
                     Springfield MO 65807
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 16 of 96



                     SoFi Lending Corp
                     One Letterman Dr, Bldg A, Ste 4700
                     San Francisco CA 94129


                     Spire
                     PO Drawer 2
                     Saint Louis MO 63171


                     Star Aquisitions, Inc.
                     DBA Star Development
                     244 W Mill St, Ste 101
                     Liberty MO 64068


                     Star Aquisitions, Inc.
                     244 W Mill St, Ste 101
                     Liberty MO 64068


                     State Collection Service
                     2509 S. Stoughton Road
                     Madison WI 53716-3314


                     SunTrust Bank
                     VA-RVW 7952
                     PO Box 85052
                     Richmond VA 23285-5052


                     Synchrony Bank/Care Credit
                     Attn: Bankruptcy Dept
                     PO Box 965061
                     Orlando FL 32896-5061


                     TD RCS/Yard Card
                     1000 MacArthur Blvd
                     Mahwah NJ 07430


                     The Liberty Clinic
                     c/o Liberty Hospital Medical Group
                     PO Box 219392
                     Kansas City MO 64121-9392


                     The New Liberty Hospital District
                     2525 Glen Hendren Drive
                     Liberty MO 64068
Case 19-42880-btf7   Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05   Desc Main
                             Document      Page 17 of 96



                     Toast
                     401 Park Drive, Ste 801
                     Boston MA 02215


                     Transworld Systems
                     500 Virginia Dr, Ste 514
                     Fort Washington PA 19034


                     US Attorney
                     Room 5510, U.S. Courthouse
                     400 East 9th Street
                     Kansas City MO 64106-2605


                     US Bank
                     P.O. Box 790408
                     Saint Louis MO 63179-0408


                     US Foods
                     4725 NW US Hwy 24
                     Topeka KS 66618


                     Wakefield & Assoc
                     830 E Platte Ave Unit A
                     PO Box 58
                     Fort Morgan CO 80701


                     Wakefield & Associates Inc
                     3702 W Truman Blvd
                     PO Box 1566
                     Jefferson City MO 65109
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05          Desc Main
                                                                     Document      Page 18 of 96



                                                               United States Bankruptcy Court
                                                                      Western District of Missouri
            Vincent Michael Giambalvo
 In re      Kenna Jo Giambalvo                                                                           Case No.
                                                                                    Debtor(s)            Chapter    7



                                                       VERIFICATION OF MAILING MATRIX
                        The above-named Debtor(s) hereby verifies that the attached list of creditors is

            true and correct to the best of my knowledge and includes the name and address of my

            ex-spouse (if any).



 Date: November 11, 2019                                                 /s/ Vincent Michael Giambalvo
                                                                         Vincent Michael Giambalvo
                                                                         Signature of Debtor

 Date: November 11, 2019                                                 /s/ Kenna Jo Giambalvo
                                                                         Kenna Jo Giambalvo
                                                                         Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
               Case 19-42880-btf7                         Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                               Desc Main
                                                                         Document      Page 19 of 96
 Fill in this information to identify your case:

 Debtor 1                   Vincent Michael Giambalvo
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Kenna Jo Giambalvo
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             330,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              62,068.41

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             392,068.41

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             400,353.89

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                8,808.35

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             212,681.15


                                                                                                                                     Your total liabilities $               621,843.39


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                6,321.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                6,321.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                          Desc Main
                                                                     Document      Page 20 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                         Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              8,808.35

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 8,808.35




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-42880-btf7                               Doc 1          Filed 11/14/19 Entered 11/14/19 13:45:05                                     Desc Main
                                                                              Document      Page 21 of 96
 Fill in this information to identify your case and this filing:

 Debtor 1                    Vincent Michael Giambalvo
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Kenna Jo Giambalvo
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF MISSOURI

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        12725 Hills Road                                                               Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Kearney                           MO        64060-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $330,000.00                $330,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Tenancy by the Entirety
        Clay                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $330,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 19-42880-btf7                      Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                Desc Main
                                                                     Document      Page 22 of 96
 Debtor 1        Vincent Michael Giambalvo
 Debtor 2        Kenna Jo Giambalvo                                                                             Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Dodge                                     Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Ram 1500                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                  56,000                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Crew Cab 4x4; VIN:
         1C6RR7LT1GS151950                                           Check if this is community property                      $22,773.00                  $22,773.00
                                                                     (see instructions)



  3.2    Make:       Kia                                       Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Sorrento                                        Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                  34,000                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 5XYPK4A1XGG027427
                                                                     Check if this is community property                      $22,418.00                  $22,418.00
                                                                     (see instructions)



  3.3    Make:       Ford                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Focus                                           Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                  79,000                Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 1FADP3F21FL277907
                                                                     Check if this is community property                        $7,600.00                   $7,600.00
                                                                     (see instructions)



  3.4    Make:       Carr                                      Who has an interest in the property? Check one          Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only
                                                                                                                       Current value of the     Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
         Single Axel Flatbed Trailer VIN:
         4YMUL1211DT013362                                           Check if this is community property                          $600.00                     $600.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Grasshopper                               Who has an interest in the property? Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only
                                                                                                                       Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                        entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                      $2,500.00                     $2,500.00
         Mower                                                       (see instructions)




Official Form 106A/B                                                       Schedule A/B: Property                                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                  Desc Main
                                                                     Document      Page 23 of 96
 Debtor 1       Vincent Michael Giambalvo
 Debtor 2       Kenna Jo Giambalvo                                                                                  Case number (if known)


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>          $55,891.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                              Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Living Room: Bookcase $10, Chair $100, Table $10, Lamps $15;
                                    Kitchen: Table $45, Chairs $20, Microwave $30, Refrigerator $150,
                                    Dishwasher $50, Washing Machine $50, Dryer $50, Dishes $50,
                                    Cookware $50; Dining Room: Table $50, Chairs $20, Lamp $5,
                                    Cabinet $10; Bedroom #1: Bed $50, Chair $5, Dresser $20;
                                    Bedroom #2: Bed $50, Chair $10, Dresser $45; Garage: BBQ Grill
                                    $50, Furniture $40; Other Rooms, Misc.: Game Table $50, Vacuum
                                    Cleaner $20, Iron $10, Linens $15, Decor $45.                                                                            $1,125.00


                                    Couch $200 and Stove $150                                                                                                  $350.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    TV $150, DVD Player $5, Computer $100, Game System $50.                                                                    $305.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Golf Clubs and Equipment                                                                                                     $10.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes                                                                                                                    $250.00


Official Form 106A/B                                                   Schedule A/B: Property                                                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 19-42880-btf7                                   Doc 1             Filed 11/14/19 Entered 11/14/19 13:45:05                          Desc Main
                                                                                    Document      Page 24 of 96
 Debtor 1          Vincent Michael Giambalvo
 Debtor 2          Kenna Jo Giambalvo                                                                                         Case number (if known)

12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding Rings                                                                                                           $1,000.00


                                            Misc. Rings, Earrings and Necklaces                                                                                       $400.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Dog                                                                                                                           $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $3,440.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking Account                        US Bank                                                             $202.48



                                              17.2.       Savings Account                         US Bank                                                           $1,150.84



                                              17.3.       Business Checking US Bank                                                                                   $119.94


                                                                                                  Kearney Trust (Account Joint with Debtor's
                                              17.4.       Checking Account                        Daughter. All funds are Daughter's.)                                    $5.00



                                              17.5.       Savings Account                         Envista Credit Union                                                    $5.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
             Case 19-42880-btf7                        Doc 1          Filed 11/14/19 Entered 11/14/19 13:45:05                            Desc Main
                                                                     Document      Page 25 of 96
 Debtor 1         Vincent Michael Giambalvo
 Debtor 2         Kenna Jo Giambalvo                                                                          Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                TD Ameritrade Canadian Shares (4)                                                                       $46.90


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                            KV&G Restaurant Group, LLC DBA Giambalvos
                                            Wood Fired Pizza & Pasta (Business Closed
                                            October, 2019)
                                            Business Equipment and Supplies (fixtures in
                                            possession of landlord)                                                 100%         %                  Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA                               Wells Fargo                                                               $240.97


                                          2040 Fund                         Vanguard                                                                  $966.28


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

Official Form 106A/B                                                   Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 19-42880-btf7                       Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                     Desc Main
                                                                     Document      Page 26 of 96
 Debtor 1       Vincent Michael Giambalvo
 Debtor 2       Kenna Jo Giambalvo                                                                       Case number (if known)


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                         Surrender or refund
                                                                                                                                     value:

                                         Farmers Life Insurance Term Life
                                         Policy (No Cash Value)                                 Kenna Giambalvo                                         $0.00


                                         Farmers Life Insurance Term Life
                                         Policy (No Cash Value)                                 Vincent Giambalvo                                       $0.00


                                         Farmers Life Insurance Accidental
                                         Dealth Policy (No Cash Value)                          Kenna Giambalvo                                         $0.00


                                         Farmers Life Insurance Accidental
                                         Death Policy (No Cash Value)                           Vincent Giambalvo                                       $0.00


                                         Term Life Insurance Through Debtor's
                                         Employer (No Cash Value)                                                                                       $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
Official Form 106A/B                                                   Schedule A/B: Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 19-42880-btf7                             Doc 1            Filed 11/14/19 Entered 11/14/19 13:45:05                                               Desc Main
                                                                             Document      Page 27 of 96
 Debtor 1         Vincent Michael Giambalvo
 Debtor 2         Kenna Jo Giambalvo                                                                                                    Case number (if known)

        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................               $2,737.41


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................              $330,000.00
 56. Part 2: Total vehicles, line 5                                                                           $55,891.00
 57. Part 3: Total personal and household items, line 15                                                       $3,440.00
 58. Part 4: Total financial assets, line 36                                                                   $2,737.41
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $62,068.41              Copy personal property total           $62,068.41

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $392,068.41




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                            Desc Main
                                                                     Document      Page 28 of 96
 Fill in this information to identify your case:

 Debtor 1                 Vincent Michael Giambalvo
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Kenna Jo Giambalvo
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      12725 Hills Road Kearney, MO 64060                             $330,000.00                               $15,000.00      RSMo § 513.475
      Clay County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2016 Kia Sorrento 34,000 miles                                  $22,418.00                                 $3,000.00     RSMo § 513.430.1(5)
      VIN: 5XYPK4A1XGG027427
      Line from Schedule A/B: 3.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2015 Ford Focus 79,000 miles                                     $7,600.00                                 $3,000.00     RSMo § 513.430.1(5)
      VIN: 1FADP3F21FL277907
      Line from Schedule A/B: 3.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2013 Carr                                                           $600.00                                  $600.00     RSMo § 513.440
      Single Axel Flatbed Trailer VIN:
      4YMUL1211DT013362                                                                    100% of fair market value, up to
      Line from Schedule A/B: 3.4                                                          any applicable statutory limit

      Grasshopper                                                      $2,500.00                                   $324.00     RSMo § 513.440
      Mower
      Line from Schedule A/B: 4.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                               Desc Main
                                                                     Document      Page 29 of 96
 Debtor 1    Vincent Michael Giambalvo
 Debtor 2    Kenna Jo Giambalvo                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Living Room: Bookcase $10, Chair                                  $1,125.00                                 $1,125.00        RSMo § 513.430.1(1)
     $100, Table $10, Lamps $15; Kitchen:
     Table $45, Chairs $20, Microwave                                                      100% of fair market value, up to
     $30, Refrigerator $150, Dishwasher                                                    any applicable statutory limit
     $50, Washing Machine $50, Dryer
     $50, Dishes $50, Cookware $50;
     Dining Room: Table $50, Chairs $20,
     Lamp $5, Cabinet $
     Line from Schedule A/B: 6.1

     Couch $200 and Stove $150                                           $350.00                                   $350.00        RSMo § 513.430.1(1)
     Line from Schedule A/B: 6.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     TV $150, DVD Player $5, Computer                                    $305.00                                   $305.00        RSMo § 513.430.1(1)
     $100, Game System $50.
     Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Golf Clubs and Equipment                                             $10.00                                    $10.00        RSMo § 513.430.1(1)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Clothes                                                             $250.00                                   $250.00        RSMo § 513.430.1(1)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Rings                                                     $1,000.00                                 $1,000.00        RSMo § 513.430.1(2)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Misc. Rings, Earrings and Necklaces                                 $400.00                                   $400.00        RSMo § 513.430.1(2)
     Line from Schedule A/B: 12.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account: US Bank                                           $202.48                                   $202.48        RSMo § 513.440
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Savings Account: US Bank                                          $1,150.84                                 $1,150.84        RSMo § 513.430.1(3)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Business Checking: US Bank                                          $119.94                                      $2.26       RSMo § 513.430.1(3)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                               Desc Main
                                                                     Document      Page 30 of 96
 Debtor 1    Vincent Michael Giambalvo
 Debtor 2    Kenna Jo Giambalvo                                                                          Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     TD Ameritrade Canadian Shares (4)                                    $46.90                                    $46.90        RSMo § 513.430.1(3)
     Line from Schedule A/B: 18.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: Wells Fargo                                                    $240.97                                      100%        RSMo § 513.430.1(10)(f)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     2040 Fund: Vanguard                                                 $966.28                                      100%        RSMo § 513.430.1(10)(f)
     Line from Schedule A/B: 21.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Farmers Life Insurance Term Life                                       $0.00                                     100%        RSMo § 513.430.1(7)
     Policy (No Cash Value)
     Beneficiary: Kenna Giambalvo                                                          100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Farmers Life Insurance Term Life                                       $0.00                                     100%        RSMo § 513.430.1(7)
     Policy (No Cash Value)
     Beneficiary: Vincent Giambalvo                                                        100% of fair market value, up to
     Line from Schedule A/B: 31.2                                                          any applicable statutory limit

     Farmers Life Insurance Accidental                                      $0.00                                     100%        RSMo § 513.430.1(7)
     Dealth Policy (No Cash Value)
     Beneficiary: Kenna Giambalvo                                                          100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                          any applicable statutory limit

     Farmers Life Insurance Accidental                                      $0.00                                     100%        RSMo § 513.430.1(7)
     Death Policy (No Cash Value)
     Beneficiary: Vincent Giambalvo                                                        100% of fair market value, up to
     Line from Schedule A/B: 31.4                                                          any applicable statutory limit

     Term Life Insurance Through                                            $0.00                                     100%        RSMo § 513.430.1(7)
     Debtor's Employer (No Cash Value)
     Line from Schedule A/B: 31.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                   Desc Main
                                                                     Document      Page 31 of 96
 Fill in this information to identify your case:

 Debtor 1                   Vincent Michael Giambalvo
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Kenna Jo Giambalvo
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Ally Financial                           Describe the property that secures the claim:                 $22,759.00               $22,418.00               $341.00
         Creditor's Name                          2016 Kia Sorrento 34,000 miles
         Payment Processing                       VIN: 5XYPK4A1XGG027427
         Center
                                                  As of the date you file, the claim is: Check all that
         PO Box 9001951                           apply.
         Louisville, KY 40290-1951                    Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security Interest
       community debt

 Date debt was incurred          07/27/18                  Last 4 digits of account number        1025

 2.2     Envista Credit Union                     Describe the property that secures the claim:                 $31,642.00               $22,773.00            $8,869.00
         Creditor's Name                          2016 Dodge Ram 1500 56,000 miles
                                                  Crew Cab 4x4; VIN:
                                                  1C6RR7LT1GS151950
                                                  As of the date you file, the claim is: Check all that
         3626 SW Wanamaker Rd                     apply.
         Topeka, KS 66614                             Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Purchase Money Security Interest
       community debt

 Date debt was incurred          08/27/16                  Last 4 digits of account number        5550


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 19-42880-btf7                         Doc 1         Filed 11/14/19 Entered 11/14/19 13:45:05                              Desc Main
                                                                      Document      Page 32 of 96
 Debtor 1 Vincent Michael Giambalvo                                                                           Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Kenna Jo Giambalvo
               First Name                  Middle Name                      Last Name



 2.3     Flagstar Bank                              Describe the property that secures the claim:                   $282,277.75        $330,000.00             $0.00
         Creditor's Name                            12725 Hills Road Kearney, MO
         5151 Corporate Drive                       64060 Clay County
         Attn: Mortgage Servicing
                                                    As of the date you file, the claim is: Check all that
         E115-3                                     apply.
         Troy, MI 48098                                  Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
       community debt

 Date debt was incurred          04/25/16                    Last 4 digits of account number         0107

 2.4     Foursight Capital                          Describe the property that secures the claim:                      $8,610.57         $7,600.00       $1,010.57
         Creditor's Name                            2015 Ford Focus 79,000 miles
                                                    VIN: 1FADP3F21FL277907
         Dept #2026
                                                    As of the date you file, the claim is: Check all that
         PO Box 29675                               apply.
         Phoenix, AZ 85038-9675                          Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Purchase Money Security Interest
       community debt

 Date debt was incurred          12/08/18                    Last 4 digits of account number         4234

 2.5     Kearney Trust Company                      Describe the property that secures the claim:                    $52,220.91        $330,000.00       $4,498.66
         Creditor's Name                            12725 Hills Road Kearney, MO
                                                    64060 Clay County
                                                    As of the date you file, the claim is: Check all that
         310 W 92 Hwy                               apply.
         Kearney, MO 64060                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Second Mortgage-Borrowed to invest in business
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number         0944




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-42880-btf7                         Doc 1         Filed 11/14/19 Entered 11/14/19 13:45:05                                             Desc Main
                                                                      Document      Page 33 of 96
 Debtor 1 Vincent Michael Giambalvo                                                                           Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Kenna Jo Giambalvo
               First Name                  Middle Name                      Last Name


 2.6     Nebraska Furniture Mart                    Describe the property that secures the claim:                         $667.66                    $350.00            $317.66
         Creditor's Name                            Couch $200 and Stove $150

                                                    As of the date you file, the claim is: Check all that
         PO Box 2335                                apply.
         Omaha, NE 68103-2335                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number         4239

 2.7     TD RCS/Yard Card                           Describe the property that secures the claim:                      $2,176.00                  $2,500.00                 $0.00
         Creditor's Name                            Grasshopper
                                                    Mower
                                                    As of the date you file, the claim is: Check all that
         1000 MacArthur Blvd                        apply.
         Mahwah, NJ 07430                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Security Agreement
       community debt

 Date debt was incurred          04/27/16                    Last 4 digits of account number         xxxx


   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $400,353.89
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $400,353.89

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          First State Bank of St Charles
          206 North Fifth Street                                                                      Last 4 digits of account number
          Saint Charles, MO 63301




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
               Case 19-42880-btf7                       Doc 1          Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                      Document      Page 34 of 96
 Fill in this information to identify your case:

 Debtor 1                     Vincent Michael Giambalvo
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Kenna Jo Giambalvo
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Internal Revenue Service                               Last 4 digits of account number       9357               $3,642.13         $3,642.13                   $0.00
              Priority Creditor's Name
              ATTN: Mail Stop 5334                                   When was the debt incurred?           09/30/19
              Advisory/Insolvency
              2850 NE Independence Ave
              Lees Summit, MO 64064
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        Employment Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              24517                                           Best Case Bankruptcy
              Case 19-42880-btf7                       Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                           Desc Main
                                                                      Document      Page 35 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                               Case number (if known)

 2.2        Missouri Department of Revenue                           Last 4 digits of account number     9357                $5,166.22              $5,166.22                    $0.00
            Priority Creditor's Name
            Taxation Division                                        When was the debt incurred?         09/30/19
            PO Box 3345
            Jefferson City, MO 65105-3345
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            Sales Tax


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        102.7FM                                                    Last 4 digits of account number        1770                                                           $200.00
            Nonpriority Creditor's Name
            455 Sam Barr Dr, Ste 209                                   When was the debt incurred?            2019
            Kearney, MO 64060
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 2 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 36 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.2      Action Mailing & Printing Solutions                        Last 4 digits of account number       3813                                                $949.92
          Nonpriority Creditor's Name
          3165 W Heartland Dr                                        When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.3      Alliance Radiology                                         Last 4 digits of account number       9520                                                  $48.52
          Nonpriority Creditor's Name
          PO Box 804451                                              When was the debt incurred?
          Kansas City, MO 64180
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4      Alliance Radiology                                         Last 4 digits of account number       4444                                                $141.00
          Nonpriority Creditor's Name
          PO Box 804451                                              When was the debt incurred?           2017
          Kansas City, MO 64180
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 37 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.5      American Express                                           Last 4 digits of account number       1009                                              $1,782.00
          Nonpriority Creditor's Name
          PO Box 297879                                              When was the debt incurred?           2017-2019
          Ft Lauderdale, FL 33329-7879
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.6      Ameriglass Cleaning Inc                                    Last 4 digits of account number                                                           $458.00
          Nonpriority Creditor's Name
          PO Box 1362                                                When was the debt incurred?
          Liberty, MO 64069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7      Bershire Hathaway Guard Insur Co                           Last 4 digits of account number       8658                                              $3,156.76
          Nonpriority Creditor's Name
          Westguard Insurance Co                                     When was the debt incurred?           2019
          PO Box 785570
          Philadelphia, PA 19178-5570
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 38 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.8      Brinks Home Security                                       Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          PO Box 814530                                              When was the debt incurred?
          Dallas, TX 75381-4530
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Contract for Security System/Services


 4.9      Capital One                                                Last 4 digits of account number       xxxx                                                  $64.00
          Nonpriority Creditor's Name
          PO Box 30281                                               When was the debt incurred?           2014-2019
          Salt Lake City, UT 84130-0281
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.1
 0        Chase Cardmember Services                                  Last 4 digits of account number       9397                                              $5,976.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           2016-2019
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 39 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.1
 1        Chase Cardmember Services                                  Last 4 digits of account number       5373                                              $7,208.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?           2015-2019
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.1
 2        Chase Cardmember Services                                  Last 4 digits of account number       8203                                              $4,617.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.1
 3        Cintas                                                     Last 4 digits of account number       0497                                                $911.67
          Nonpriority Creditor's Name
          PO Box 88005                                               When was the debt incurred?           09/26/19
          Chicago, IL 60680-1005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 40 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.1
 4        Cintas First Aid & Safety                                  Last 4 digits of account number       3282                                                $822.81
          Nonpriority Creditor's Name
          PO Box 631025                                              When was the debt incurred?
          Cincinnati, OH 45263-1025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 5        CitiCards                                                  Last 4 digits of account number       xxxx                                              $4,007.00
          Nonpriority Creditor's Name
          PO Box 6241                                                When was the debt incurred?           2016-2019
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.1
 6        City Water Department                                      Last 4 digits of account number       9730                                              $1,173.92
          Nonpriority Creditor's Name
          PO Box 797                                                 When was the debt incurred?           2019
          Kearney, MO 64060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 41 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.1
 7        Clay County Public Health Center                           Last 4 digits of account number       0078                                                $150.00
          Nonpriority Creditor's Name
          800 Haines Dr                                              When was the debt incurred?           2019
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 8        Consolidated Communications                                Last 4 digits of account number       1333                                              $1,318.97
          Nonpriority Creditor's Name
          PO Box 580028                                              When was the debt incurred?           2019
          Charlotte, NC 28258-0028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.1
 9        Cooter's                                                   Last 4 digits of account number       4465                                                $165.00
          Nonpriority Creditor's Name
          PO Box 683                                                 When was the debt incurred?           09/17/19
          Lathrop, MO 64465
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 42 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.2
 0        Deer Valley Emerg Phy                                      Last 4 digits of account number       6065                                                  $43.45
          Nonpriority Creditor's Name
          PO Box 99017                                               When was the debt incurred?           07/19/17
          Las Vegas, NV 89193-9017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.2
 1        Diagnostic Imaging Center                                  Last 4 digits of account number       6121                                                  $76.56
          Nonpriority Creditor's Name
          PO Box 25447                                               When was the debt incurred?           05/31/18
          Overland Park, KS 66225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.2
 2        Diagnostic Imaging Center                                  Last 4 digits of account number       7476                                                $159.73
          Nonpriority Creditor's Name
          PO Box 25447                                               When was the debt incurred?           10/04/19
          Overland Park, KS 66225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 43 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.2
 3        DJO LLC                                                    Last 4 digits of account number       988R                                                $110.95
          Nonpriority Creditor's Name
          2900 Lake Vista Drive                                      When was the debt incurred?           2018
          Lewisville, TX 75067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Goods & Services


 4.2
 4        Elite Financial                                            Last 4 digits of account number       3108                                                $242.45
          Nonpriority Creditor's Name
          PO Box 18508                                               When was the debt incurred?
          Raytown, MO 64133
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Agent for Dr. Marx


 4.2
 5        EnerBank USA                                               Last 4 digits of account number       2948                                            $10,989.78
          Nonpriority Creditor's Name
          PO Box 26856                                               When was the debt incurred?           01/31/18
          Salt Lake City, UT 84126-0856
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 44 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.2
 6        EnerBank USA                                               Last 4 digits of account number                                                       $10,890.98
          Nonpriority Creditor's Name
          PO Box 26856                                               When was the debt incurred?           1/31/18
          Salt Lake City, UT 84126-0856
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.2
 7        Farm to Market Bread Co.                                   Last 4 digits of account number                                                           $299.22
          Nonpriority Creditor's Name
          100 E 20th St.                                             When was the debt incurred?           2019
          Kansas City, MO 64108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.2
 8        Global Merchant Cash Inc                                   Last 4 digits of account number                                                       $23,792.18
          Nonpriority Creditor's Name
          64 Beaver St, Ste 415                                      When was the debt incurred?
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 45 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.2
 9        Heartland Clinic                                           Last 4 digits of account number       6145                                                $127.89
          Nonpriority Creditor's Name
          1314 N 36th St                                             When was the debt incurred?           2018
          Saint Joseph, MO 64500-6000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3
 0        Heartland Clinic                                           Last 4 digits of account number       8948                                                $105.00
          Nonpriority Creditor's Name
          1314 N 36th St                                             When was the debt incurred?           2017
          Saint Joseph, MO 64500-6000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3
 1        Heartland Clinic                                           Last 4 digits of account number       0265                                                $103.00
          Nonpriority Creditor's Name
          1314 N 36th St                                             When was the debt incurred?           2017
          Saint Joseph, MO 64500-6000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 46 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.3
 2        Heartland Clinic                                           Last 4 digits of account number       9595                                              $1,273.00
          Nonpriority Creditor's Name
          1314 N 36th St                                             When was the debt incurred?           2018
          Saint Joseph, MO 64500-6000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3
 3        Heartland Clinic                                           Last 4 digits of account number       9596                                                $220.00
          Nonpriority Creditor's Name
          1314 N 36th St                                             When was the debt incurred?           2018
          Saint Joseph, MO 64500-6000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3
 4        Heartland Clinic                                           Last 4 digits of account number       0343                                                  $76.00
          Nonpriority Creditor's Name
          1314 N 36th St                                             When was the debt incurred?           2018
          Saint Joseph, MO 64500-6000
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 47 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.3
 5        Heartland Health                                           Last 4 digits of account number       8279                                              $3,894.49
          Nonpriority Creditor's Name
          5325 Faraon St                                             When was the debt incurred?           2018
          St Joseph, MO 64506
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3
 6        Helzberg Card                                              Last 4 digits of account number       0523                                              $3,182.01
          Nonpriority Creditor's Name
          PO Box 60504                                               When was the debt incurred?           2015-2019
          City of Industry, CA 91716-0504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.3
 7        Hospitality Management Systems                             Last 4 digits of account number       9510                                                $290.00
          Nonpriority Creditor's Name
          8064 Reeder St                                             When was the debt incurred?
          Lenexa, KS 66214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 48 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.3
 8        Islands Ed Med Srvcs of HI, LLC                            Last 4 digits of account number       8897                                                $296.86
          Nonpriority Creditor's Name
          PO Box 99089                                               When was the debt incurred?           02/23/18
          Las Vegas, NV 89193-9085
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.3
 9        Johnson Mechanical Services LLC                            Last 4 digits of account number       6725                                                $270.83
          Nonpriority Creditor's Name
          524 N Walnut                                               When was the debt incurred?
          Cameron, MO 64429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.4
 0        Johnson Mechanical Services LLC                            Last 4 digits of account number       6726                                                $245.00
          Nonpriority Creditor's Name
          524 N Walnut                                               When was the debt incurred?
          Cameron, MO 64429
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 49 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.4
 1        Kona Community Hospital                                    Last 4 digits of account number       2191                                              $1,210.06
          Nonpriority Creditor's Name
          PO Box 29620                                               When was the debt incurred?           02/23/18
          Honolulu, HI 96820-2020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 2        Liberty Hospital                                           Last 4 digits of account number       7987                                                $108.80
          Nonpriority Creditor's Name
          PO Box 219419                                              When was the debt incurred?           02/22/17
          Kansas City, MO 64121-9419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 3        Liberty Hospital                                           Last 4 digits of account number       0700                                                $293.11
          Nonpriority Creditor's Name
          PO Box 219419                                              When was the debt incurred?           03/09/17
          Kansas City, MO 64121-9419
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 50 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.4
 4        Liberty Hospital Physicians                                Last 4 digits of account number       8779                                                $401.91
          Nonpriority Creditor's Name
          PO Box 219392                                              When was the debt incurred?           02/22/17
          Kansas City, MO 64121-9392
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 5        Mosaic Life Care                                           Last 4 digits of account number       2946                                                  $76.74
          Nonpriority Creditor's Name
          PO Box 800018                                              When was the debt incurred?           02/28/18
          Kansas City, MO 64180-0018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 6        Mosaic Life Care                                           Last 4 digits of account number       4393                                                $158.77
          Nonpriority Creditor's Name
          PO Box 800018                                              When was the debt incurred?           2017
          Kansas City, MO 64180-0018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 51 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.4
 7        Mosaic Life Care                                           Last 4 digits of account number       4393                                                $128.77
          Nonpriority Creditor's Name
          PO Box 800018                                              When was the debt incurred?           11/21/17
          Kansas City, MO 64180-0018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 8        Nephrology Associates                                      Last 4 digits of account number       3286                                                $113.75
          Nonpriority Creditor's Name
          2790 Clay Edwards Dr, Ste 410                              When was the debt incurred?           09/19/19
          North Kansas City 64116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.4
 9        NPG Newspapers, Inc.                                       Last 4 digits of account number       3297                                              $1,387.54
          Nonpriority Creditor's Name
          825 Edmond                                                 When was the debt incurred?           2019
          Saint Joseph, MO 64501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 52 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.5
 0        Pinnacle Imports KC                                        Last 4 digits of account number       4222                                                $829.25
          Nonpriority Creditor's Name
          2001 Pennsylvania Ave                                      When was the debt incurred?
          Kansas City, MO 64108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 1        Platte Clay Electric Coop., Inc.                           Last 4 digits of account number       6258                                              $6,256.88
          Nonpriority Creditor's Name
          1000 W 92 Hwy                                              When was the debt incurred?           2019
          Kearney, MO 64060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 2        Professional Anesthetic Care                               Last 4 digits of account number                                                         $1,002.00
          Nonpriority Creditor's Name
          2525 Glenn Hendren Drive                                   When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Medical Services; Judgment, Case no.
              Yes                                                       Other. Specify   18CY-CV13174




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 53 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.5
 3        ProGuard Services & Solutions                              Last 4 digits of account number       8553                                                $147.44
          Nonpriority Creditor's Name
          Ecolab Inc.                                                When was the debt incurred?           10/17/19
          PO Box 73043
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 4        ProGuard Services & Solutions                              Last 4 digits of account number       8552                                                $105.30
          Nonpriority Creditor's Name
          Ecolab Inc.                                                When was the debt incurred?           10/17/19
          PO Box 73043
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 5        ProGuard Services & Solutions                              Last 4 digits of account number       1093                                                $442.32
          Nonpriority Creditor's Name
          Ecolab Inc.                                                When was the debt incurred?           07/17/19
          PO Box 73043
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 54 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.5
 6        ProGuard Services & Solutions                              Last 4 digits of account number       1092                                                $315.90
          Nonpriority Creditor's Name
          Ecolab Inc.                                                When was the debt incurred?           07/17/19
          PO Box 73043
          Chicago, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.5
 7        Quest Diagnostics                                          Last 4 digits of account number       7143                                                  $14.81
          Nonpriority Creditor's Name
          PO Box 740780                                              When was the debt incurred?           06/12/19
          Cincinnati, OH 45274-0780
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.5
 8        Quest Diagnostics                                          Last 4 digits of account number       0093                                                    $7.88
          Nonpriority Creditor's Name
          PO Box 740780                                              When was the debt incurred?           06/12/19
          Cincinnati, OH 45274-0780
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 55 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.5
 9        Quest Diagnostics                                          Last 4 digits of account number       2961                                                  $37.12
          Nonpriority Creditor's Name
          PO Box 740780                                              When was the debt incurred?           04/29/19
          Cincinnati, OH 45274-0780
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 0        Quick Bridge Funding LLC                                   Last 4 digits of account number       521A                                            $14,154.56
          Nonpriority Creditor's Name
          410 Exchange, Ste 410                                      When was the debt incurred?
          Irvine, CA 92602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.6
 1        Radiology Specialists of St. Joseph                        Last 4 digits of account number       9296                                                  $21.41
          Nonpriority Creditor's Name
          PO Box 8252                                                When was the debt incurred?
          Saint Joseph, MO 64508
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 56 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.6
 2        Radiology Specialists of St. Joseph                        Last 4 digits of account number       4897                                              $1,965.81
          Nonpriority Creditor's Name
          PO Box 8252                                                When was the debt incurred?
          Saint Joseph, MO 64508
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 3        Radiology Specialists of St. Joseph                        Last 4 digits of account number       4984                                                $208.00
          Nonpriority Creditor's Name
          PO Box 8252                                                When was the debt incurred?
          Saint Joseph, MO 64508
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 4        Saint Luke's Health System                                 Last 4 digits of account number       8218                                                  $43.71
          Nonpriority Creditor's Name
          PO Box 505327                                              When was the debt incurred?           06/06/19
          Saint Louis, MO 63150-5327
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 57 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.6
 5        Saint Luke's Health System                                 Last 4 digits of account number       8218                                              $3,244.00
          Nonpriority Creditor's Name
          PO Box 505327                                              When was the debt incurred?           09/19/19
          Saint Louis, MO 63150-5327
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 6        Saint Luke's Physician Group                               Last 4 digits of account number       8218                                                $129.21
          Nonpriority Creditor's Name
          PO Box 505291                                              When was the debt incurred?           03/25/19
          Saint Louis, MO 63150-5291
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 7        Saint Luke's Physician Group                               Last 4 digits of account number       2174                                                $134.12
          Nonpriority Creditor's Name
          PO Box 505291                                              When was the debt incurred?           06/17/19
          Saint Louis, MO 63150-5291
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 58 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.6
 8        Saint Luke's Physician Group                               Last 4 digits of account number       8218                                                $161.00
          Nonpriority Creditor's Name
          PO Box 505291                                              When was the debt incurred?           06/06/19
          Saint Louis, MO 63150-5291
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.6
 9        Saint Luke's Physician Group                               Last 4 digits of account number       2174                                                $497.29
          Nonpriority Creditor's Name
          PO Box 505291                                              When was the debt incurred?           06/17/19
          Saint Louis, MO 63150-5291
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.7
 0        SGC Foodservice                                            Last 4 digits of account number       2290                                              $2,257.78
          Nonpriority Creditor's Name
          2415 W Battlefield Rd                                      When was the debt incurred?
          Springfield, MO 65807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 25 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 59 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.7
 1        SoFi Lending Corp                                          Last 4 digits of account number       L287                                            $24,760.00
          Nonpriority Creditor's Name
          One Letterman Dr, Bldg A, Ste 4700                         When was the debt incurred?           12/14/17
          San Francisco, CA 94129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.7
 2        Spire                                                      Last 4 digits of account number       5095                                              $1,491.82
          Nonpriority Creditor's Name
          PO Drawer 2                                                When was the debt incurred?           2019
          Saint Louis, MO 63171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt


 4.7
 3        Star Aquisitions, Inc.                                     Last 4 digits of account number                                                         Unknown
          Nonpriority Creditor's Name
          DBA Star Development                                       When was the debt incurred?           01/10/18
          244 W Mill St, Ste 101
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 60 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.7
 4        SunTrust Bank                                              Last 4 digits of account number       5101                                              $3,023.00
          Nonpriority Creditor's Name
          VA-RVW 7952                                                When was the debt incurred?           06/01/16
          PO Box 85052
          Richmond, VA 23285-5052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.7
 5        SunTrust Bank                                              Last 4 digits of account number       3797                                            $14,050.00
          Nonpriority Creditor's Name
          VA-RVW 7952                                                When was the debt incurred?           05/06/16
          PO Box 85052
          Richmond, VA 23285-5052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan


 4.7
 6        Synchrony Bank/Care Credit                                 Last 4 digits of account number       4407                                              $2,087.71
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                      When was the debt incurred?           2017-2019
          PO Box 965061
          Orlando, FL 32896-5061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 27 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                                     Document      Page 61 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.7
 7        The Liberty Clinic                                         Last 4 digits of account number       7614                                                  $32.49
          Nonpriority Creditor's Name
          c/o Liberty Hospital Medical Group                         When was the debt incurred?           04/19/18
          PO Box 219392
          Kansas City, MO 64121-9392
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services


 4.7
 8        The New Liberty Hospital District                          Last 4 digits of account number                                                         $6,434.58
          Nonpriority Creditor's Name
          2525 Glen Hendren Drive                                    When was the debt incurred?
          Liberty, MO 64068
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment, Case no. 18CY-CV13139


 4.7
 9        Transworld Systems                                         Last 4 digits of account number       9256                                                $124.06
          Nonpriority Creditor's Name
          500 Virginia Dr, Ste 514                                   When was the debt incurred?
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 28 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                        Desc Main
                                                                     Document      Page 62 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 4.8
 0         US Bank                                                   Last 4 digits of account number       6285                                                     $2,069.88
           Nonpriority Creditor's Name
           P.O. Box 790408                                           When was the debt incurred?           2013-2019
           Saint Louis, MO 63179-0408
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card Purchases


 4.8
 1         US Foods                                                  Last 4 digits of account number       3746                                                   $32,912.42
           Nonpriority Creditor's Name
           4725 NW US Hwy 24                                         When was the debt incurred?
           Topeka, KS 66618
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Debt

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 275-Consolidated Communications                               Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 350 S Loop 336 W                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Conroe, TX 77304
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Aargon Agency Inc                                             Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8668 Spring Moutain Rd                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89117
                                                               Last 4 digits of account number                  7036

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brandon Kinney                                                Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5231 NE Antioch Rd #341                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64119
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brian Gerald Schierding                                       Line 4.78 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1566                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 29 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                        Desc Main
                                                                     Document      Page 63 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 Jefferson City, MO 65102
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.36 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 30253                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Salt Lake City, UT 84130-0253
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Central States Recovery                                       Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 3130                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Hutchinson, KS 67504-3130
                                                               Last 4 digits of account number                  3779

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Central States Recovery                                       Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 3130                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Hutchinson, KS 67504-3130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Gamache & Myers, PC                                           Line 4.52 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1000 Camera Ave Ste A                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63126
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Centralized Insolvency                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 2970 Market St, 5th Floor
 Bankruptcy Department
 Philadelphia, PA 19104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Internal Revenue Service                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Small Business and Self Employed                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 MS 5334-LSM
 2850 NE Independence Ave
 Lees Summit, MO 64064-2327
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Johnson Mechanical Services LLC                               Line 4.39 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 30996 W 161st St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Excelsior Springs, MO 64024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Johnson Mechanical Services LLC                               Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 30996 W 161st St                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Excelsior Springs, MO 64024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JPMCB Card Services                                           Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 15369                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JPMCB Card Services                                           Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 15369                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JPMCB Card Services                                           Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 30 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                        Desc Main
                                                                     Document      Page 64 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 PO Box 15369                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Merel Copr                                                    Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 111 John St, Ste 1210                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 New York, NY 10038
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mosaic Life Care/Heartland Health                             Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 802223                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64180-2223
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 848                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0848
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 848                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0848
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 848                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0848
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 848                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0848
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 848                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0848
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 620 Frederick ST                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 620 Frederick ST                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 620 Frederick ST                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northwest Financial Services                                  Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 620 Francis 4th Floor                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64501
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 31 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                        Desc Main
                                                                     Document      Page 65 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                             Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NPG Newspapers, Inc.                                          Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 219735                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Kansas City, MO 64121-9375
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NW Financial Services                                         Line 4.35 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 620 Francis 4th Floor                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NW Financial Services                                         Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 620 Francis 4th Floor                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64501
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Account Mgmt                                     Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 849                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0849
                                                               Last 4 digits of account number                  8199

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Account Mgmt                                     Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 849                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Joseph, MO 64502-0849
                                                               Last 4 digits of account number                  4298

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 State Collection Service                                      Line 4.66 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2509 S. Stoughton Road                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Madison, WI 53716-3314
                                                               Last 4 digits of account number                  8218

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Toast                                                         Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 401 Park Drive, Ste 801                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02215
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 US Attorney                                                   Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Room 5510, U.S. Courthouse                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 400 East 9th Street
 Kansas City, MO 64106-2605
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Assoc                                             Line 4.42 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 830 E Platte Ave Unit A                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 58
 Fort Morgan, CO 80701
                                                               Last 4 digits of account number                  3004

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Assoc                                             Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 830 E Platte Ave Unit A                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 58
 Fort Morgan, CO 80701
                                                               Last 4 digits of account number                  3004

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates Inc                                    Line 4.78 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3702 W Truman Blvd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 1566

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                             Desc Main
                                                                     Document      Page 66 of 96
 Debtor 1 Vincent Michael Giambalvo
 Debtor 2 Kenna Jo Giambalvo                                                                            Case number (if known)

 Jefferson City, MO 65109
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                 8,808.35
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                 8,808.35

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              212,681.15

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              212,681.15




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 33 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 19-42880-btf7                      Doc 1         Filed 11/14/19 Entered 11/14/19 13:45:05                          Desc Main
                                                                     Document      Page 67 of 96
 Fill in this information to identify your case:

 Debtor 1                  Vincent Michael Giambalvo
                           First Name                         Middle Name            Last Name

 Debtor 2                  Kenna Jo Giambalvo
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Brinks Home Security                                                       Home Security System - $45.00 per month;
               PO Box 814530                                                              month-to-month.
               Dallas, TX 75381-4530

     2.2       Star Aquisitions, Inc.                                                     Building Lease for Business - $6,000.00 per month;
               244 W Mill St, Ste 101                                                     10-year lease beginning January 18, 2018. Lease is joint
               Liberty, MO 64068                                                          with Debtor's Sister and Brother-in-Law.

     2.3       Toast                                                                      Point of Sale Services Contract for Business
               401 Park Drive, Ste 801
               Boston, MA 02215




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 19-42880-btf7                        Doc 1          Filed 11/14/19 Entered 11/14/19 13:45:05              Desc Main
                                                                       Document      Page 68 of 96
 Fill in this information to identify your case:

 Debtor 1                   Vincent Michael Giambalvo
                            First Name                           Middle Name        Last Name

 Debtor 2                   Kenna Jo Giambalvo
 (Spouse if, filing)        First Name                           Middle Name        Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         KVMG Restaurant Group LLC                                                              Schedule D, line
                dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line  2.1
                751 Watson Dr, Ste H
                                                                                                       Schedule G
                Kearney, MO 64060-4518
                                                                                                    Internal Revenue Service



    3.2         KVMG Restaurant Group LLC                                                             Schedule D, line
                dba Giambalvo's Wood Fired Pizza & Pasta                                              Schedule E/F, line    4.1
                751 Watson Dr, Ste H
                                                                                                      Schedule G
                Kearney, MO 64060-4518
                                                                                                    102.7FM



    3.3         KVMG Restaurant Group LLC                                                             Schedule D, line
                dba Giambalvo's Wood Fired Pizza & Pasta                                              Schedule E/F, line  4.60
                751 Watson Dr, Ste H
                                                                                                      Schedule G
                Kearney, MO 64060-4518
                                                                                                    Quick Bridge Funding LLC




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05              Desc Main
                                                                     Document      Page 69 of 96
              Vincent Michael Giambalvo
 Debtor 1 Kenna Jo Giambalvo                                                                 Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      KVMG Restaurant Group LLC                                                               Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                                Schedule E/F, line 4.16
             751 Watson Dr, Ste H
                                                                                                     Schedule G
             Kearney, MO 64060-4518
                                                                                                  City Water Department



    3.5      KVMG Restaurant Group LLC                                                               Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                                Schedule E/F, line   4.51
             751 Watson Dr, Ste H
                                                                                                     Schedule G
             Kearney, MO 64060-4518
                                                                                                  Platte Clay Electric Coop., Inc.



    3.6      KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.53
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  ProGuard Services & Solutions



    3.7      KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.54
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  ProGuard Services & Solutions



    3.8      KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.55
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  ProGuard Services & Solutions



    3.9      KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.56
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  ProGuard Services & Solutions



    3.10     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line    4.19
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Cooter's




Official Form 106H                                                            Schedule H: Your Codebtors                                 Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05              Desc Main
                                                                     Document      Page 70 of 96
              Vincent Michael Giambalvo
 Debtor 1 Kenna Jo Giambalvo                                                                 Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.11     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.18
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Consolidated Communications



    3.12     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.7
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Bershire Hathaway Guard Insur Co



    3.13     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line    4.13
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Cintas



    3.14     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line    4.72
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Spire



    3.15     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.49
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  NPG Newspapers, Inc.



    3.16     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line  4.17
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Clay County Public Health Center



    3.17     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line  4.6
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Ameriglass Cleaning Inc




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05              Desc Main
                                                                     Document      Page 71 of 96
              Vincent Michael Giambalvo
 Debtor 1 Kenna Jo Giambalvo                                                                 Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.18     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line  4.28
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Global Merchant Cash Inc



    3.19     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line     4.70
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  SGC Foodservice



    3.20     KVMG Restaurant Group LLC                                                               Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                                Schedule E/F, line    4.50
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Pinnacle Imports KC



    3.21     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line    4.2
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Action Mailing & Printing Solutions



    3.22     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line     4.73
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Star Aquisitions, Inc.



    3.23     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line  4.27
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Farm to Market Bread Co.



    3.24     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.39
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Johnson Mechanical Services LLC




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05               Desc Main
                                                                     Document      Page 72 of 96
              Vincent Michael Giambalvo
 Debtor 1 Kenna Jo Giambalvo                                                                 Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.25     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.40
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Johnson Mechanical Services LLC



    3.26     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line 4.37
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Hospitality Management Systems



    3.27     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line    4.81
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  US Foods



    3.28     KVMG Restaurant Group LLC                                                              Schedule D, line
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line  2.2
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Missouri Department of Revenue



    3.29     KVMG Restaurant Group LLC                                                              Schedule D, line   2.5
             dba Giambalvo's Wood Fired Pizza & Pasta                                               Schedule E/F, line
             751 Watson Dr, Ste H
                                                                                                    Schedule G
             Kearney, MO 64060-4518
                                                                                                  Kearney Trust Company




Official Form 106H                                                            Schedule H: Your Codebtors                                Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 19-42880-btf7                  Doc 1    Filed 11/14/19 Entered 11/14/19 13:45:05                               Desc Main
                                                          Document      Page 73 of 96


Fill in this information to identify your case:

Debtor 1                      Vincent Michael Giambalvo

Debtor 2                      Kenna Jo Giambalvo
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF MISSOURI

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Assembler                                  Regional Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Ford Motor Company                         Regis Corp

       Occupation may include student        Employer's address
                                                                   PO Box 6214                                7201 Metro Blvd
       or homemaker, if it applies.
                                                                   Dearborn, MI 48121-6214                    Minneapolis, MN 55439

                                             How long employed there?         October 4, 2019 to                       5 years
                                                                              Present

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        2,051.00       $          7,083.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,051.00             $    7,083.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-42880-btf7              Doc 1        Filed 11/14/19 Entered 11/14/19 13:45:05                                Desc Main
                                                       Document      Page 74 of 96

Debtor 1   Vincent Michael Giambalvo
Debtor 2   Kenna Jo Giambalvo                                                                    Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      2,051.00       $         7,083.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        294.00   $            1,396.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00   $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                0.00
     5e.    Insurance                                                                     5e.        $          0.00   $              855.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                0.00
     5g.    Union dues                                                                    5g.        $         50.00   $                0.00
     5h.    Other deductions. Specify: Critical Illness                                   5h.+       $          0.00 + $               30.00
            Accident Insurance                                                                       $          0.00   $               29.00
            PreTax NonQ Plan                                                                         $          0.00   $              142.00
            Hyatt Legal                                                                              $          0.00   $               17.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            344.00       $        2,469.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,707.00       $        4,614.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,707.00 + $       4,614.00 = $           6,321.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           6,321.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
           Case 19-42880-btf7                  Doc 1        Filed 11/14/19 Entered 11/14/19 13:45:05                                  Desc Main
                                                           Document      Page 75 of 96


Fill in this information to identify your case:

Debtor 1                 Vincent Michael Giambalvo                                                         Check if this is:
                                                                                                               An amended filing
Debtor 2                 Kenna Jo Giambalvo                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF MISSOURI                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             16                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,173.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            400.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-42880-btf7                    Doc 1         Filed 11/14/19 Entered 11/14/19 13:45:05                                      Desc Main
                                                           Document      Page 76 of 96

Debtor 1     Vincent Michael Giambalvo
Debtor 2     Kenna Jo Giambalvo                                                                        Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               280.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               105.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               330.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               600.00
8.    Childcare and children’s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                50.00
10.   Personal care products and services                                                                    10.   $                                50.00
11.   Medical and dental expenses                                                                            11.   $                               100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 450.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                   0.00
14.   Charitable contributions and religious donations                                                       14. $                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                 0.00
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                               286.00
      15d. Other insurance. Specify:                                                                       15d.    $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                                       16. $                                 100.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                               377.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                               195.00
      17c. Other. Specify: Nebraska Furniture Mart                                                         17c.    $                                35.00
      17d. Other. Specify: Yard Card - Mower                                                               17d.    $                               100.00
             Car Payment to Debtor's Parents                                                                       $                               270.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                      0.00
    20b. Real estate taxes                                                               20b. $                                                      0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                      0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21. Other: Specify:   Pet Expenses                                                         21. +$                                                   75.00
    Sirius XM                                                                                   +$                                                  19.00
    Adobe                                                                                       +$                                                  15.00
    Netflix                                                                                     +$                                                  16.00
    School Lunches & Activities                                                                 +$                                                 150.00
    Brinks Home Security                                                                        +$                                                  45.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     6,321.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     6,321.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,321.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              6,321.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:



Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                        Desc Main
                                                                     Document      Page 77 of 96




 Fill in this information to identify your case:

 Debtor 1                    Vincent Michael Giambalvo
                             First Name                     Middle Name             Last Name

 Debtor 2                    Kenna Jo Giambalvo
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Vincent Michael Giambalvo                                             X   /s/ Kenna Jo Giambalvo
              Vincent Michael Giambalvo                                                 Kenna Jo Giambalvo
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       November 11, 2019                                              Date    November 11, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                               Desc Main
                                                                     Document      Page 78 of 96



 Fill in this information to identify your case:

 Debtor 1                  Vincent Michael Giambalvo
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Kenna Jo Giambalvo
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $1,564.00           Wages, commissions,                $74,940.00
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                 Desc Main
                                                                     Document      Page 79 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                          Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                    exclusions)                                                     and exclusions)

 For last calendar year:                              Wages, commissions,                      $142,819.00            Wages, commissions,                          $0.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $76,863.00            Wages, commissions,                  $54,009.00
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                Gross income
                                                   Describe below.                  each source                    Describe below.                  (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Flagstar Bank                                             Regular monthly                $6,519.00         $282,277.75              Mortgage
       5151 Corporate Drive                                      payments of                                                               Car
       Attn: Mortgage Servicing                                  $2173.00
                                                                                                                                           Credit Card
       E115-3
                                                                                                                                           Loan Repayment
       Troy, MI 48098
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                             Desc Main
                                                                     Document      Page 80 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                          Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Kearney Trust Company                                     Regular monthly                $3,300.00          $52,220.91         Mortgage
       310 W 92 Hwy                                              payments of                                                          Car
       Kearney, MO 64060                                         $1100.00                                                             Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Evista Credit Union                                       Regular monthly                $2,331.00          $31,642.00         Mortgage
       3626 SW Wanamaker Rd                                      payments of                                                          Car
       Topeka, KS 66614                                          $777.00
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Ally Financial                                            Regular monthly                $1,386.00          $22,759.00         Mortgage
       Payment Processing Center                                 payments of                                                          Car
       PO Box 9001951                                            $462.00
                                                                                                                                      Credit Card
       Louisville, KY 40290-1951
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name
       Leonard and Betty Fyock                                   Monthly payments               $2,398.56                 $0.00     Debtor helped her
       PO Box 156                                                of $299.82 from                                                    grandmother by making
       Prescott, KS 66767                                        January-August,                                                    monthly payments on home
                                                                 2019                                                               improvement loan to
                                                                                                                                    Farmers Merchant Bank
                                                                                                                                    while grandmother was in
                                                                                                                                    nursing home.
                                                                                                                                    Grandmother's only source
                                                                                                                                    of income now is Medicaid
                                                                                                                                    and was required to sell the
                                                                                                                                    property in order to receive
                                                                                                                                    such benefits.


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                              Desc Main
                                                                     Document      Page 81 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                          Case number (if known)


      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Professional Anesthetic Care LLC                          Collection                 Clay County Circuit Court                   Pending
       vs. Kenna Giambalvo                                                                  Clay County Courthouse                      On appeal
       18CY-CV13174                                                                         11 S Water
                                                                                                                                        Concluded
                                                                                            Liberty, MO 64068

       Wakefield & Associates, Inc. vs.                          Collection                 Clay County Circuit Court                   Pending
       Vincent Gaimvalco and Kenna                                                          Clay County Courthouse                      On appeal
       Giamvalc                                                                             11 S Water
                                                                                                                                        Concluded
       18CY-CV13139                                                                         Liberty, MO 64068


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       The Rock of KC                                                 Tithes and offerings.                                   Within last                 $10,000.00
       12750 North Winan Road                                                                                                 two years.
       Kansas City, MO 64163



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-42880-btf7                       Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                               Desc Main
                                                                     Document      Page 82 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                          Case number (if known)


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

             No
             Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your       Value of property
       how the loss occurred                                                                                                  loss                            lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

             No
             Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

             No
             Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
             Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or        Date transfer was
       Address                                                        property transferred                      payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Craig's List Buyer                                             1989 Honda 300 ATV -                      1989 Honda 300 ATV -            August, 2019
                                                                      $500.00                                   $500.00

       n/a


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
             No
             Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                         Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                             Desc Main
                                                                     Document      Page 83 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                            Case number (if known)


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of              Type of account or       Date account was           Last balance
       Address (Number, Street, City, State and ZIP              account number                instrument               closed, sold,          before closing or
       Code)                                                                                                            moved, or                       transfer
                                                                                                                        transferred
       US Bank                                                   XXXX-                             Checking             August, 2019                  $2,173.00
       US Bankcorp Center                                                                          Savings
       Attn: Bankruptcy Dept
                                                                                                   Money Market
       Minneapolis, MN 55402
                                                                                                   Brokerage
                                                                                                   Other

       Kearney Trust Company                                     XXXX-                             Checking             October, 2019                   $113.00
       310 W 92 Hwy                                                                                Savings
       Kearney, MO 64060                                                                           Money Market
                                                                                                   Brokerage
                                                                                                 Other Business
                                                                                               checking


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                           have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents             Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                   have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                 Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

       Judy and Calvin Swickard                                       12725 Hills Road                       2016 Ford Fiesta                       $11,000.00
       523 N Springfield Ave                                          Kearney, MO 64060
       Anthony, KS 67003




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                  Desc Main
                                                                     Document      Page 84 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                                Case number (if known)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                  Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                      Dates business existed
       KVMG Restaurant Group, LLC                                Restaurant                                           EIN:       XX-XXXXXXX
       DBA Giambalvos Wood Fired Pizza
       & Pasta                                                                                                        From-To    June, 2017 to October 16, 2019 for
       751 Watson Drive, Suite H                                                                                                 LLC; restaurant operated from
       Kearney, MO 64060                                                                                                         January 9, 2019 to October 17,
                                                                                                                                 2019.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 19-42880-btf7                       Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                         Desc Main
                                                                     Document      Page 85 of 96
 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                          Case number (if known)



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Vincent Michael Giambalvo                                           /s/ Kenna Jo Giambalvo
 Vincent Michael Giambalvo                                               Kenna Jo Giambalvo
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      November 11, 2019                                             Date     November 11, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05          Desc Main
                                                                     Document      Page 86 of 96

 Fill in this information to identify your case:

 Debtor 1                  Vincent Michael Giambalvo
                           First Name                       Middle Name              Last Name

 Debtor 2                  Kenna Jo Giambalvo
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Ally Financial                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2016 Kia Sorrento 34,000 miles                    Reaffirmation Agreement.
    property              VIN: 5XYPK4A1XGG027427                            Retain the property and [explain]:
    securing debt:



    Creditor's         Envista Credit Union                                 Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2016 Dodge Ram 1500 56,000                        Reaffirmation Agreement.
    property              miles                                             Retain the property and [explain]:
    securing debt:        Crew Cab 4x4; VIN:
                          1C6RR7LT1GS151950


    Creditor's         Flagstar Bank                                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        12725 Hills Road Kearney, MO                      Reaffirmation Agreement.
    property              64060 Clay County

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                          Desc Main
                                                                     Document      Page 87 of 96

 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                     Case number (if known)


                                                                            Retain the property and [explain]:
    securing debt:                                                         Continue making payments


    Creditor's     Foursight Capital                                        Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2015 Ford Focus 79,000 miles                        Reaffirmation Agreement.
    property            VIN: 1FADP3F21FL277907                              Retain the property and [explain]:
    securing debt:



    Creditor's     Kearney Trust Company                                    Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      12725 Hills Road Kearney, MO                        Reaffirmation Agreement.
    property            64060 Clay County
                                                                            Retain the property and [explain]:
    securing debt:                                                         Continue making payments


    Creditor's     Nebraska Furniture Mart                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Couch $200 and Stove $150                           Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's     TD RCS/Yard Card                                         Surrender the property.                                     No
    name:                                                                    Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Grasshopper                                         Reaffirmation Agreement.
    property            Mower                                               Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Brinks Home Security                                                                                No

                                                                                                                                  Yes

 Description of leased        Home Security System - $45.00 per month; month-to-month.
 Property:

 Lessor's name:               Star Aquisitions, Inc.                                                                              No

                                                                                                                                  Yes

 Description of leased

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 19-42880-btf7                       Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                      Desc Main
                                                                     Document      Page 88 of 96

 Debtor 1      Vincent Michael Giambalvo
 Debtor 2      Kenna Jo Giambalvo                                                                    Case number (if known)


 Property:                    Building Lease for Business - $6,000.00 per month; 10-year lease
                              beginning January 18, 2018. Lease is joint with Debtor's Sister and
                              Brother-in-Law.

 Lessor's name:               Toast                                                                                           No

                                                                                                                              Yes

 Description of leased        Point of Sale Services Contract for Business
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Vincent Michael Giambalvo                                                X /s/ Kenna Jo Giambalvo
       Vincent Michael Giambalvo                                                       Kenna Jo Giambalvo
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 11, 2019                                                Date    November 11, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                Desc Main
                                                                     Document      Page 89 of 96

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Vincent Michael Giambalvo
 Debtor 2              Kenna Jo Giambalvo                                                                  1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Western District of Missouri
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                             $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $             Copy here -> $                             $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-42880-btf7                      Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                          Desc Main
                                                                     Document      Page 90 of 96
 Debtor 1     Vincent Michael Giambalvo
 Debtor 2     Kenna Jo Giambalvo                                                                      Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Vincent Michael Giambalvo                                         X /s/ Kenna Jo Giambalvo
                Vincent Michael Giambalvo                                               Kenna Jo Giambalvo
                Signature of Debtor 1                                                   Signature of Debtor 2
        Date November 11, 2019                                                    Date November 11, 2019
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05             Desc Main
                                                                     Document      Page 91 of 96
 Debtor 1    Vincent Michael Giambalvo
 Debtor 2    Kenna Jo Giambalvo                                                                   Case number (if known)

                MM / DD / YYYY                                                           MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                    Desc Main
                                                                     Document      Page 92 of 96


 Fill in this information to identify your case:

 Debtor 1            Vincent Michael Giambalvo

 Debtor 2           Kenna Jo Giambalvo
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Western District of Missouri

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-42880-btf7                     Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                                Desc Main
                                                                     Document      Page 93 of 96

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Vincent Michael Giambalvo
 Debtor 2              Kenna Jo Giambalvo                                                                  1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Western District of Missouri
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                             $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $             Copy here -> $                             $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 19-42880-btf7                      Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                          Desc Main
                                                                     Document      Page 94 of 96
 Debtor 1     Vincent Michael Giambalvo
 Debtor 2     Kenna Jo Giambalvo                                                                      Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Vincent Michael Giambalvo                                         X /s/ Kenna Jo Giambalvo
                Vincent Michael Giambalvo                                               Kenna Jo Giambalvo
                Signature of Debtor 1                                                   Signature of Debtor 2
        Date November 11, 2019                                                    Date November 11, 2019
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05             Desc Main
                                                                     Document      Page 95 of 96
 Debtor 1    Vincent Michael Giambalvo
 Debtor 2    Kenna Jo Giambalvo                                                                   Case number (if known)

                MM / DD / YYYY                                                           MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-42880-btf7                        Doc 1           Filed 11/14/19 Entered 11/14/19 13:45:05                    Desc Main
                                                                     Document      Page 96 of 96


 Fill in this information to identify your case:

 Debtor 1            Vincent Michael Giambalvo

 Debtor 2           Kenna Jo Giambalvo
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Western District of Missouri

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
